Citation Nr: 0114544	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-11 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to further vocational rehabilitation benefits, 
pursuant to Chapter 31, Title 38, United States Code, 
including whether achievement of a vocational goal is 
reasonably feasible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
August 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  A notice of disagreement was received in May 1999, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in July 1999.


FINDING OF FACT

The effects of the veteran's disabilities prevent him from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
his abilities, aptitudes and interests. 


CONCLUSION OF LAW

The criteria for finding that achievement of a vocational 
goal is reasonably feasible for purposes of entitlement to a 
program of vocational rehabilitation under Chapter 31, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3101-3121 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 195-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 21.40, 21.51, 21.52, 21.53, 21.57 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be awarded further vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code. 

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to VA benefits.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  Under VA law, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to claimants, generally. In 
the present case, the Board finds that the record contains 
adequate evidence regarding the veteran's vocational 
rehabilitation status, including numerous VA Counseling 
Records and vocational assessment reports.  There is also 
substantial medical evidence of record regarding the 
veteran's disabilities.  The veteran has been provided notice 
regarding the requirements to complete his claim, and there 
is no indication that there is pertinent evidence that has 
not been associated with the veteran's vocational 
rehabilitation files and claims files.  As such, the Board 
finds that there has already been substantial compliance with 
the notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000, and no useful purpose would be served 
by delaying appellate review of the issue for additional 
development.

The law provides that a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met:  (a)(i) the 
veteran has a service-connected disability of 20 percent or 
more that was incurred or aggravated in active service after 
September 16, 1940, or (ii) the veteran is hospitalized for a 
service-connected disability which will likely become 
compensable to 20 percent or more; or (iii) the veteran has a 
service-connected disability that is compensable or likely to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; (b) 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 
38 C.F.R. § 21.40.  Further, a veteran shall also be entitled 
to a program of vocational rehabilitation if the veteran has  
(A) a service-connected disability rated at 10 percent; and 
(B) the veteran has a serious employment handicap.  
38 U.S.C.A. § 3102(2).  The purpose of Chapter 31 benefits is 
to enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  38 U.S.C.A. § 3100.

In cases in which a veteran is determined to have either an 
employment handicap or a serious employment handicap, the VA 
shall determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The term 
"vocational goal" is defined as a gainful employment status 
consistent with the veteran's abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(8); 38 C.F.R. § 21.53(b).  The 
phrase "achievement of a vocational goal is reasonably 
feasible" means that the effects of the veteran's disability 
picture (both service-connected and nonservice-connected 
disabilities), when considered in relation to the veteran's 
circumstances, do not prevent the veteran from successfully 
pursuing a vocational rehabilitation program and becoming 
gainfully employed in an occupation consistent with the 
veteran's abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(h)(2).  

A determination that it is not reasonably feasible to achieve 
a vocational rehabilitation goal means that the effects of 
the veteran's disability picture, in relation to his 
circumstances at the time of the determination, prevent the 
veteran from successfully achieving a vocational 
rehabilitation goal, or that his disability picture is 
expected to worsen within the time period needed to achieve a 
vocational rehabilitation goal.  38 C.F.R. § 21.35(h)(3).  A 
finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  38 C.F.R. § 21.53(e)(2).  The purpose of 
an extended evaluation for a veteran with a serious 
employment handicap is to determine the current feasibility 
of the veteran achieving a vocational goal, when this 
decision reasonably cannot be made on the basis of 
information developed during the initial evaluation.  
38 C.F.R. § 21.57.

A review of the veteran's claims folder reveals that service 
connection is currently in effect for depressive reaction, 
evaluated as 70 percent disabling; Raynaud's disease, rated 
as 50 percent disabling; residuals of cold injury, right 
upper extremity, rated as 30 percent disabling; and, 
residuals of cold injury, left upper extremity, rated as 30 
percent disabling.  His current combined service-connected 
disability evaluation is 90 percent.  Additionally, the 
record reveals that effective July 1988, the veteran was 
assigned a total disability rating based on individual 
unemployability, due to service-connected disabilities.

A review of the veteran's vocational rehabilitation folders 
reveals that he had been in receipt of vocational 
rehabilitation benefits in the past, but that he had an 
eligibility termination date in November 1993.  It appears 
from the record that sometime in 1997, the veteran requested 
to reenter the program.  

According to a Counseling Record, Narrative Information, 
dated in February 1997, the veteran's combined disability 
rating at that time was 30 percent.  The veteran was not 
suitably employed, and had not been for some time.  It was 
noted that the veteran had been fired from his job at the 
U.S. Post Office, as it was cold in the building, and his 
service-connected disabilities prevented him from doing the 
job.  It was also noted that the veteran alluded to 
difficulty with his supervisor, which appeared to be 
exacerbated by his neurosis.  The veteran participated in 
many training opportunities to overcome the difficulties he 
had in finding employment, but was reportedly unable to 
finish those programs.  He expressed "interest in a good job 
that he [could] do."  The veteran's reading skills were at 
the 12th grade level, and his math skills were at the 7th 
grade level.  The veteran had worked in administration while 
in the Army, and in the Post Office for three years following 
service separation.  He also had various "work-study" 
positions.  

In compliance with 38 C.F.R. § 21.50, it was noted that the 
veteran was given an evaluation to determine what his 
vocational needs were.  He demonstrated a strong preference 
for occupations involving paper work.  The VA Counseling 
Psychologist determined that the veteran had an employment 
handicap, due to impairment from his service-connected 
disability.  It was reported that the main feature of the 
veteran's disability was his depressive reaction with 
conversion features.  The veteran had difficulty with 
authority, and had an inability to follow through with plans.  
The Counseling Psychologist also found that a serious 
employment handicap existed.  In light of the foregoing 
findings, several rehabilitation services were being 
contemplated, including an extended evaluation of the 
veteran's work skills and placement in a work setting that 
would assist the veteran in developing strong work skills and 
capacity for work.  See 38 C.F.R. § 21.57.

In March 1997, the veteran was referred to Metropolitan 
Employment and Rehabilitation Service, a vocational 
assessment and training center.  According to a vocational 
analysis report, the veteran was absent on eight occasions 
during his program.  He completed a testing evaluation, and 
began a trial tour.  He expressed interest in office 
administration.  His strengths were vocabulary, reading, 
spelling, numeric and alphabetical filing; but his weaknesses 
were number operations, learning ability, language usage, and 
oral directions.  The report concluded that the "case 
manager recommends that [the veteran's] case be closed at 
this time due to lack of attendance."  

In November 1997, according to a VA Counseling Record, the 
veteran presented with a request for additional vocational 
rehabilitation benefits, as he wanted to complete his degree.  
The Counseling Psychologist described the veteran's demeanor 
as irritable, mildly tangential, and sarcastic.  It was noted 
that he had been fired in the past after one week of work.  
The veteran agreed to a psychiatric evaluation.

In May 1998, the veteran underwent a neuropsychological 
evaluation at Neuropsychological Diagnostics, Inc.  During 
the evaluation, it was reported that the veteran's hygiene 
was not particularly good, and his responses ranged from 
cautious to elaborate.  He was cooperative for the most part, 
but also demonstrated some irritability and suspiciousness.  
Notably, the veteran complained of being cold throughout the 
examination, and at times was described as literally shaking.  
His intellectual functioning was for the most part average.  
His attention/concentration was on the lower end of average.  
Memory, overall, was consistent with intellectual 
functioning, but there was a pattern of poorer visual memory 
and attention, as compared to verbal memory and attention.  
The veteran's overall test profile showed average to low 
average intellectual potential with better verbal abilities 
compared to visual abilities.  Memory showed average 
immediate recall, but borderline immediate visual recall.  
There was a highly notable pattern of markedly lower 
performance on visual tasks, as compared to verbal.  

It was noted that vocationally, the veteran wished to 
continue school and start his own business, but he "seem[ed] 
aware that this is not realistic."  Thus, he indicated that 
he wished to get a job.  He noted that his physical problems 
were limited, but he thought he should be able to perform 
cognitively.  The examiner indicated that the veteran 
"really seems to need a work adjustment evaluation given his 
tendency towards irritability and impulsiveness."

According to a June 1998 Counseling Record, the veteran 
arrived earlier than his scheduled appointment.  He was 
described as "somewhat argumentative and irritable."  He 
stated that he wanted to go back to college.  The VA 
Counseling Psychologist offered him an additional evaluation 
in the hope that he could successfully complete it that time.  

In a July 1998 Counseling Record, it was noted that the 
veteran was scheduled for another work adjustment evaluation, 
lasting for four months.  The previous rehabilitation plan 
dated in February 1997, was amended to reflect this plan. 

A November 1998 vocational analysis report from Metropolitan 
Employment and Rehabilitation Service indicated that the 
veteran had initiated a trial tour in an office-skills 
program, but did not maintain adequate attendance, and as 
such, services were terminated.  The veteran was described as 
easily distracted, he had difficulty concentrating, and he 
would give instructions to the instructor, rather than 
following directions.  He was also argumentative, and his 
attitude was described as indifferent.  He began the program 
with difficulty maintaining good attendance and punctuality.  
Attendance dropped significantly during the last two weeks of 
the program, and he missed the last six days entirely.  

During career counseling, it was noted that the veteran's 
"job expectations and self-assessment were unrealistic at 
times."  He appeared willing to try alternatives, but no 
vocational goal was established.  The concluding 
recommendation was that the veteran "may not succeed with 
employment due to marginal work habits and difficulty with 
interpersonal skills."  However, the report also indicated 
that the veteran had demonstrated some improvement, and 
showed an ability to succeed with bookkeeping.  The case 
manager recommended training in bookkeeping if the veteran 
decided he wanted to pursue that occupation.  It was noted 
that the veteran had to "continue to develop positive work 
habits and communication skills."

According to a November 1998 VA Counseling Record, the VA 
Counseling Psychologist reviewed the foregoing evaluation 
conducted by the Metropolitan Employment and Rehabilitation 
Services Center.  The VA Counseling Psychologist noted that 
the veteran did not complete the program, and had poor 
attendance.  The VA Counseling Psychologist also noted that 
the veteran was argumentative and inappropriate with peers 
and supervisors.  The VA Counseling Psychologist pointed out 
that this report was similar to findings made in the previous 
Work Adjustment Evaluation.  In view of the foregoing, the 
Counseling Psychologist determined that "at this time [the 
veteran] is not a feasible candidate for direct placement for 
work, or training for work."  It was noted that the veteran 
had been given a second chance, but that he did not "make 
the best of that opportunity."

The findings in the November 1998 VA Counseling Record were 
essentially restated in a November 1998 Memorandum to the VA 
Rating Board, regarding a determination of feasibility.  
Based on the foregoing, in a December 1998 determination, the 
RO denied the veteran Chapter 31 Vocational Rehabilitation 
benefits.  

As already noted, the veteran has been deemed to have both an 
employment handicap and a serious employment handicap, and 
the Board agrees with these findings.  Moreover, the veteran 
was previously deemed eligible for Chapter 31 vocational 
rehabilitation benefits, and has several months of 
entitlement remaining.  The only question before the Board is 
whether the veteran's disabilities make achievement of a 
vocational goal not reasonably feasible, such that he is not 
presently entitled to additional vocational rehabilitation 
benefits, under Chapter 31, Title 38, United States Code. 

The findings of the VA Counseling Psychologists summarized 
above suggest that the veteran may not be capable of 
achieving a vocational goal in light of his various 
disabilities, particularly his psychiatric disability.  These 
findings are supported by the two vocational analysis reports 
of record, as well as the May 1998 neuropsychological 
evaluation.  Moreover, a May 1999 VA examination for mental 
disorders lends additional support in finding that the 
veteran is not capable of achieving a vocational goal.  In 
that examination report, it was noted that the veteran had 
only had two significant jobs in the past twenty years.  The 
veteran showed the examiner two letters from personnel 
offices when he was fired in the past.  He was fired from the 
post office in 1985, when he did not follow instructions.  He 
was fired in 1997 from the National Personnel Records Center 
during training.  That letter stated that the veteran was 
argumentative and accused his supervisors of sabotaging his 
work.  He was taking medication, including diazepam, 
hydroxyzine, and trazodone.  He said that his Raynaud's was 
bothering him.  The veteran was assigned a Global Assessment 
of Functioning (GAF) score of 40, and the examiner indicated 
that the veteran was unable to work because of his mental 
condition.  The examiner also noted that the veteran would 
get extremely irritable to the point that his ability to 
communicate was sometimes impaired.  

The evidence of record demonstrates that the veteran has not 
been able to successfully retain and maintain employment in 
the past.  Significantly, his psychiatric disorder 
(depressive reaction), appears to impair his ability to 
complete the work adjustment evaluations he has been offered 
in the past few years.  The veteran is often described as 
argumentative and irritable, and he has been reported to 
demonstrate inappropriate behavior, and to have difficulty 
following instructions.  

The express purpose of the Chapter 31 program is to assist 
disabled veterans, to the maximum extent feasible, to become 
employable.  38 U.S.C.A. 3100.  With this purpose in mind, 
the Board recognizes that the veteran has expressed an 
interest in getting a job, or pursuing education.  However, 
the record reveals that on two recent occasions, the veteran 
has been given the opportunity to complete a Work Adjustment 
Evaluation in order to assess his vocational ability, and to 
offer training to enable him to successfully retain 
employment.  Despite these opportunities, the veteran has had 
poor attendance to these programs, was described as 
argumentative with peers and supervisors, and did not 
successfully complete these programs.  The Board acknowledges 
the findings in the November 1998 vocational analysis report 
from Metropolitan Employment and Rehabilitation Service, 
which indicates that the veteran may be able to pursue 
training in bookkeeping.  However, the totality of the 
evidence of record clearly shows that his disabilities affect 
his ability to effectively work with others as well as his 
ability to commit to a program and continue it until 
completion.  While the veteran's expressed desire to work 
toward rehabilitation under Chapter 31 is commendable, based 
on the evidence the Board believes it would be unrealistic to 
find that he is able to successfully pursue a program of 
rehabilitation. 

In sum, after carefully reviewing the record, which included 
an extended evaluation, see 38 C.F.R. § 21.57, the Board 
believes that the clear preponderance of the evidence is 
against a finding that it is reasonably feasible for the 
veteran to achieve a vocational rehabilitation goal.  The 
evidence indicates that the effects of the veteran's 
disability picture, particularly his service-connected 
depressive reaction, prevent the veteran from successfully 
achieving a vocational rehabilitation goal, as discussed 
above.  See 38 C.F.R. § 21.35(h)(3).  The positive and 
negative evidence is not in equipoise, and the benefit of the 
doubt rule, or reasonable doubt rule therefore does not 
warrant a favorable determination.  See 38 C.F.R. § 21.57(c).



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

